COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


WILLIAM JOHN PETERSON
                                                                MEMORANDUM OPINION *
v.     Record No. 1016-09-4                                         PER CURIAM
                                                                   AUGUST 18, 2009
WILLIAM PETERSON AND
 COMPANION PROPERTY & CASUALTY
 INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (William John Peterson, pro se, on brief).

                 No brief for appellees.


       William John Peterson appeals a decision of the Workers’ Compensation Commission

refusing to assess sanctions against Companion Property & Casualty Insurance Company for its

denial of diagnostic medical testing. We have reviewed the record and the commission’s opinion

and find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Peterson v. William Peterson, VWC File No. 208-42-08

(Mar. 19, 2009). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.